Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 and 02/19/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Okina US 11088076 B2.
Pertaining to claim1, Okina teaches (see fig.27-28 for example) a semiconductor device comprising: a substrate [908];
a first interconnection [970 or 98V] provided above the substrate;
a first pad provided [98P] on the first interconnection;
a second pad [88P] provided on the first pad [98P]; and a second interconnection [870 or 88V] provided on the second pad [88P],
wherein the first pad[98P] includes a first layer[94p] provided in a first insulator [974/972] above the substrate, and a second layer[96P] that is provided in the first insulator[974/972] via the first layer[94P] and is in contact with the first interconnection, or the second pad[88P] includes a third layer[84P] provided in a second insulator[874/872] above the substrate, and a fourth layer[86P] that is provided in the second insulator via the third layer[84P] and is in contact with the second interconnection.
Pertaining to claim2, Okina teaches (see fig.27-28 for example) The device of Claim 1, wherein the first pad [98P] includes the first layer [94P], and the second layer [96P] that is in contact with the first interconnection, and the second pad [88P] includes the third layer [84P], and the fourth layer [86P] that is in contact with the second interconnection.

Pertaining to claim4, Okina teaches (see fig.27-28 for example) the device of Claim 1, further comprising a first plug [98V] provided between the first interconnection [970] and the first pad [98P], 
wherein the first plug [98V] and the first pad [98P] include the first layer, and the second layer that is in contact with the first interconnection (see fig28).
Pertaining to claim 5, Okina teaches (see fig.27-28 for example) the device of Claim 1, further comprising a second plug [88V] provided between the second pad [88P] and the second interconnection [870], wherein the second pad [88P] and the second plug [88V] include the third layer, and the fourth layer that is in contact with the second interconnection.
Pertaining to claim6, Okina teaches (see fig.27-28 for example) The device of Claim 1, wherein the first interconnection[98V] includes a fifth layer [94V] provided in the first insulator, and a sixth layer [96V] that is provided in the first insulator via the fifth layer and is in contact with the second layer.
Pertaining to claim7, Okina teaches (see fig.27-28 for example) The device of Claim 6, wherein the second layer [96P] and the sixth layer [96V] include a same metal element (see col.7, lines 14-41).
Pertaining to claim 8, Okina teaches (see fig.27-28 for example) the device of Claim 1, wherein the second interconnection [88V] includes a seventh layer [84V] provided in the second insulator, and an eighth layer [86V] that is provided in the second insulator via the seventh layer and is in contact with the fourth layer.

Pertaining to claim10, Okina teaches (see fig.27-28 for example upside down) The device of Claim 1, further comprising:  a memory cell array [920] provided above the substrate [908], and electrically connected to the second pad via the second interconnection; and a control circuit provided on the substrate, electrically connected to the first pad via the first interconnection, and configured to control the memory cell array.
Pertaining to claim11, Okina teaches (see fig.27-28 for example) A method of manufacturing a semiconductor device, comprising:
forming a first interconnection [970 or 98V] above a first substrate [908]; 
forming a first pad [98P] on the first interconnection;
forming a second interconnection [870 or 88V] above a second substrate [808];
forming a second pad [88P] on the second interconnection; and
disposing the second pad[88P] on the first pad [98P] by bonding the first pad formed on the first substrate with the second pad formed on the second substrate ( see col.3, lines 29-32),
wherein the first pad [98P] is formed so as to include a first layer[94P] provided in a first insulator[974] above the first substrate[908], and a second layer [96P] that is provided in the first insulator via the first layer and is in contact with the first interconnection, or the second pad[88P] is formed so as to include a third layer[84P] provided in a second insulator [874] above the second substrate[808], and a fourth layer 
Pertaining to claim12, Okina teaches ( see fig.27-28 for example) The method of Claim 11, wherein the first pad [98P] is formed so as to include the first layer[94P], and the second layer [96P] that is in contact with the first interconnection[970], and  the second pad [88P] is formed so as to include the third layer[84P] , and the fourth layer[86P]  that is in contact with the second interconnection[870}.
Pertaining to claim13, Okina teaches (see fig.27-28 for example) the method of Claim 11, wherein the first pad [98P] is formed on the first interconnection [970] via the first plug [98V], and the first plug and the first pad are formed so as to include the first layer, and the second layer that is in contact with the first interconnection.
Pertaining to claim14, Okina teaches (see fig.27-28 for example) the method of Claim 11, wherein the second pad [88P] is formed on the second interconnection [870] via a second plug [88V], and the second plug [88V] and the second pad [88P] are formed so as to include the third layer, and the fourth layer that is in contact with the second interconnection.
Pertaining to claim15, Okina teaches (see fig.27-28 for example) The method of Claim 11, wherein the first interconnection [98V] is formed so as to include a fifth layer[94V] provided in the first insulator, and a sixth layer[96V] that is provided in the first insulator via the fifth layer and is in contact with the second layer.
Pertaining to claim16, Okina teaches (see fig.27-28 for example) the method of Claim 15, wherein the second layer [96P] and the sixth layer [96V] are formed so as to include a same metal element (see col.7, lines 14-41).

Pertaining to claim18, Okina teaches (see fig.27-28 for example) the method of Claim 17, wherein the fourth layer [86P] and the eighth layer [86V] are formed so as to include a same metal element (see col.7, lines 14-41).
Allowable Subject Matter
Claim19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819